Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement filed 04/15/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the foreign references that have strikethrough do not include a copy of the reference itself. Only an abstract was submitted without any drawings or sufficient description to consider. Regarding the non-patent literature filed, the IDS does not state any document number in order to identify the International Search 

Response to Amendment
Amendments to the claims, filed on 03/01/2021, are accepted and do not introduce new matter.
Previous 112(b) rejections are overcome. 
Claims 1, 2, 4 and 8-17 are pending; claim 3, 5-7 and 18-20 are canceled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pepper (U.S. 10,123,641) in view of Leidefeldt (U.S. 2019/0257453).
Regarding claim 1, Pepper teaches a coupling comprising: 
a first elongate member (104) comprising: 
a first tube (shown below) having a first end (shown below) with a first external circumference and a second end (shown below) with a second external circumference greater than the first external circumference of the first end of the first tube (as shown below) wherein the first end of the first tube has a recess (shown below) defined by an area of the first end having the first external circumference (as shown below); and 
a second elongate member (104, adjacent to the first elongate member, as shown below) comprising: 
a second tube (shown below) having a uniform external circumference between a first end (shown below) and a second end (shown below);
wherein the first elongate member and the second elongate member are positionable into a coupled configuration (as seen in Fig 2A, the second tube couples with the first tube); and
wherein the first elongate member and second elongate member are positionable into a nested configuration wherein the second elongate member houses the first elongate member (when the tubes are coupled they are in a nested configuration, as seen in Fig 2B, the second tube receives the recess of the first tube, i.e. the first external circumference, and nests that part of the first tube into the inner circumference of the second tube, thus reading on “nested” configuration. Examiner notes that the claim does not require the second tube nesting the entirety of the first tube). 

Leidefeldt teaches a coupling for pipes comprising a first magnet (24a) secured to and covering the entirety of a recess (magnet 24a covers the entirety of the recess in which it’s placed),the recess defined on an area of reduce circumference in a first tube (first tube defined by 12, 20 and 18; as seen in Fig 1b, the recess where the first magnet 24a is placed in a circumference that is smaller than the circumference of the second tube); and a second magnet (24b) secured to an internal surface (internal surface of 22) of a second tube (second tub defined by 14 and 22) proximate the first end of the second tube (as seen in Fig 1); and wherein the first magnet and second magnet are cooperatively configured to attract one another and secure the first end of the first tube to the first end of the second tube in a coupled configuration (as seen in Fig 1b, magnets 24a and 24b attract to one another to secure both tubes together in a coupled configuration).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pepper to incorporate the teachings of Leidefeldt to provide the coupling with a magnet at each of their matching ends in order to have automatic alignment between the two corresponding ends, which makes for easy connecting or disconnecting of the tubes; and in order to further provide gas or liquid tightness (see Par 0009 of Leidefeldt).
Note: all references made in parenthesis hereafter are referring to Pepper, unless otherwise stated. 
Regarding claim 2, Pepper and Leidefeldt teach the system of claim 1, wherein the first end of the second tube is configured to receive and carry the first end of the first tube (as shown below, both first ends receive each other, as claimed).  
Regarding claim 4, Pepper and Leidefeldt teach the system of claim 1, wherein the first end of the second elongate member has an interior diameter greater than an exterior diameter of the first end of the first elongate member (as seen below, the first end of the second elongate member has an interior diameter that houses the exterior diameter of the first end of the first elongate member; i.e. the first end of the second elongate member has an interior diameter greater than an exterior diameter of the first end of the first elongate member, as claimed).  
Regarding claim 8, Pepper and Leidefeldt teach the system of claim 1, wherein the second tube has a first portion (shown below) having a first interior diameter and a second portion having a second interior diameter less than the first interior diameter (as seen below).  
Regarding claims 9 and 10, Pepper and Leidefeldt teach the system of claim 8, wherein the second tube has a transition portion located between the first portion and the second portion (as seen below). However, they do not teach the system wherein the transition portion has a tapered interior diameter; wherein the tapered interior diameter of the transition portion forms a 135-degree angle with respect to an interior surface of the second portion.  
Nonetheless, Leidefeldt teaches a tapered connection configuration between the two tubes (as seen in Fig 1b, the inside of the second tube 22 is tapered, which corresponds to a 
Regarding claim 11, Pepper and Leidefeldt teach the system of claim 8, wherein the second tube has a third portion (shown below) having a third interior diameter greater than the first interior diameter (as seen below, the third interior diameter tapers outward, the outer tip is greater than the first interior portion).  
Regarding claim 12, Pepper and Leidefeldt teach the system of claim 11. However, they do not teach the system wherein the second magnet is secured to an interior surface of the third portion.  
Nonetheless, Leidefeldt teaches a magnetic connection between different tube portions. 
Therefore, It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pepper to incorporate the teachings of Leidefeldt to provide coupling between the second the and the third portion  Leidefeldt).
Regarding claim 13, Pepper and Leidefeldt teach the system of claim 12, wherein the second magnet covers an entirety of the interior surface of the first portion (Pepper in combination with Leidefeldt teaches a second magnet that covers the interior of the first portion, as seen in Fig 1b of Leidefeldt, the magnets completely cover the interior portions in where they are housed).  
Regarding claim 14, Pepper and Leidefeldt teach the system of claim 1, wherein the system further comprises: a receiving component (300) configured to carry the first elongate member and second elongate member in the nested configuration (as seen in Fig 8); and a lid (302) component configured to secure to an open end of the receiving component to store the first and second elongate members within a cavity (306) defined by an interior surface of the receiving component and lid component (as seen in Figs 7-8 of Pepper).  
Regarding claim 15, Pepper and Leidefeldt teach the system of claim 14, wherein the receiving component further comprises a post (404) secured to an interior side of a closed end (closed end defined inside 322) of the receiving component (as seen in Fig 22) and wherein the post is configured to engage the first end of the first elongate member (post 404 is configured to be inserted into the first elongate member in order to clean the device).  
Regarding claim 16, Pepper and Leidefeldt teach the system of claim 15, wherein the receiving component further comprises a third magnet (defined by the circumference of 302 and 324, as seen in Fig 22) secured to the post and configured to attract the first magnet of the 

    PNG
    media_image1.png
    612
    836
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 17, the prior art does not teach system as claimed in claim 16 wherein the third magnet surrounds and entirety of a circumference of the post. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4 and 8-17 have been considered but are moot because the arguments do not apply in view of new grounds of rejection. Applicant's amendments filed on 03/01/2021 have resulted in the new grounds of rejection found above.
Nonetheless, Applicant argues that the amendments overcome Pepper because Pepper does not teach both a coupled configuration and a nested configuration. Examiner respectfully disagrees. The claims are broad with respect to what the nested configuration entitles, such that when the first tube is inside the second tube of Pepper (Fig 2A), the second tube nests a portion of the first tube, thus reading on claim language. The claims do not require that the second tube nests the entire first tube in the nested configuration. Thus, Examiner asserts that the claim amendments are not sufficient to overcome the cited art, because of vague language regarding what a “nested configuration” is.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752
/CODY J LIEUWEN/Primary Examiner, Art Unit 3752